        Case 3:21-cv-00028-PSH Document 13 Filed 08/25/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION


TAMMY CHURCHWELL                                                        PLAINTIFF


VS.                           No. 3:21-cv-00028 PSH


KILOLO KIJAKAZI,1 Acting Commissioner,
    Social Security Administration                                    DEFENDANT




                                      ORDER

      The plaintiff’s unopposed motion for additional time in which to file her

brief (docket entry no. 12) is granted, and she is directed to submit her brief on or

before August 30, 2021.

      IT IS SO ORDERED this 25th day of August, 2021.



                                 ____________________________________
                                 UNITED STATES MAGISTRATE JUDGE




          1

Kilolo Kijakazi became Acting Commissioner of Social Security on July 9, 2021, and
is the proper defendant. Fed. R. Civ. P. 25(d).
